Case 8:21-cv-00555-SDM-CPT Document 20-2 Filed 04/22/21 Page 1 of 4 PagelD | 2g
Pasco County OCRS age | of 2

PET
penta Co
a ‘%,

dow Nikki Alvarez-Sowles, Esq.

Pasco County Clerk & Comptroller
i ah

 

New Search Expand Ail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number Filed Bate Case Type Status Contested
512016MM002223MMAXWS 7 _
i2016MM00222aMMAXWS] 03/28/2016 Misdemeanor 34-D CLOSED NO
Charge Seq # Description Data Phase Tria}
MARIJUANA-POSSESS-NOT :
41 MORE THAN 20 GRAMS : 1G 04/97/2017 Prosecutor: Nolle Prosequi
JIL & el
Party Name Party Type | Attorney Bar ID
GREY, FRANK 1il JUDGE
BARGER, ROBERTO Search This ALSO KNOWN AS

Party

BORGMEYER, ANDREW
MICHAEL Search This Party

BROWN, DARRYLL GLENN = Search
This Party

COLLINS, MATTHEW = Search This
Party

COLSON, JANET SMITH Search This
Party

EVANS, JAMES ANDREW Search This
Party

FINCH, KRISTOPHER SHANE Search
This Part

LAMBERT, GERALD Search This Parly ALSO KNOWNAS
MALEKOVIC, SHAYNE Search This

ALSO KNOWN AS

ALSO KNOWN AS

ALSO KNOWN AS

ALSO KNOWN AS

ALSG KNOWN AS

ALSO KNOWN AS

 

 

 

 

 

 

 

 

 

Party ALSO KNCWN AS
Dockets Cl |
Page: 4 [ALL
Image | Doc # Action Date Description [ Pages
85 06/28/2017 ORDER SHOULD RELEASE TO DEF PERSONAL PROPERTY 4
Bd 06/21/2047 COURT EVENT FORM 1
By 53 05/24/2017 EXHIBIT 2
62 oalZaf20i? Motion: FOR RELEASE OR RETURN OF PROPERTY 2
aN 54 04/17/2017 Nolla Prosequi FIOC 1
50 0472017 Court Event Form i
49 O4N 72017 Case Status set to CLOSED
48 O3/02/2017 Court Event Form 1
ih 46 12/20/2016 NOTICE 4
42 12/7/2016 Event JURY TRIAL scheduled on 3/6/2017 al 0900 AM, WS - Judge FRANK GREY presiding.
Pr 4241772016 eam PRETRIAL CONFERENCE on 12/43/2016 0900 AM Judge FRANK GREY results CONTINUED on
40 12H 72016 Event CALENDAR CALL scheduled on 3/3/2017 at 1100 AM, WS - Judge FRANK GREY presiding.
39 {2A 72016 See PRETRIAL CONFERENCE on 12/43/2016 0900 AM Judge FRANK GREY results CONTINUED on
44 124472016 Reciprocal Discovery 2
43 12/14/2016 Witness List 2
a a7 121312016 Court Event Form 2
Ty 45 #2132016 Order DIRECTING TRIAL CALENGAR CALL & TRIAL WEEK 1
38 VIM620N1G NOTICE NOH 1
a7 TING2016 NOTICE OF HEARING - 121316 08:00 A.M.
36 11/08/2016 PRETRIAL CONFERENCE SET: 121316 @ 09:00 AM

https:/Avww.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=MasgE9vBoY 5fti... 4/16/2021
8:21- 555-SDM-CPT D 20-2 Filed 04/22/21 P 20f4P ID 528
Mobiay GYRE S C ocument iled 04/22/ age 20 age

Ca
Pasco age 2 of 2

 

 

 

 

 

 

image | Doc # ] Actlon Date Description | Pages

35 11/08/2016 WAIVED RIGHT TO SPEEDY TRIAL
34 11/08/2016 MOTICN GRANTED TO CONTINUE
33 1107/2016 WRITTEN PLEA NOF GUILTY
32 1140772016 WAIVER OF APPEARANCE FOR ARRAIGNMENT 4
31 10/17/2016 NOTICE NOH 4
30 10/15/2016 NOTICE OF HEARING - 110816 09:00 A.M.
29 10/13/2016 PRETRIAL CONFERENCE SET: 110816 @ 09:00 AM
28 09/15/2016 NOTICE NOH 1
2? 09/15/2016 NOTICE OF HEARING - 101316 09:00 A.M,
36 69/13/2016 WAIVED RIGHT TO SPEEDY TRIAL
26 09/13/2016 PRETRIAL CONFERENCE SET; 101316 @ 09:00 AM
24 08/04/2016 NOTICE NOK 1
23 08/04/2076 NOTICE OF HEARING - 0913416 09:00 A.M.
22 08/022076 WAIVED RIGHT TO SPEEDY TRIAL
21 O8/0220716 PRETRIAL CONFERENCE SET: 691316 @ 09:00 AM
20 06/30/2046 NOTICE NOH .. 1
19 06/30/2076 NOTICE OF HEARING - 080216 09:00 A.M.
18 06/27/2016 WAIVED RIGHT TO SPEEDY TRIAL
7 O6I772016 PRETRIAL CONFERENGE SET: 080216 @ 09:00 AM
16 06/23/2046 WAIVER OF SPEEDY TRIAL 4
15 06/17/2016 ANSWER TO DEMAND FOR DISCOVERY 1
14 06/10/2015 NOTICE NOH 4
13 06/10/2016 NOTICE OF ARRAIGNMENT - 062716 09:00 A.M.
12 06/08/2016 JURISBICTION: O1/PCSO
ti 06/06/2016 1G

aN 410 06/06/2016 INFORMATION FILED: POSS OF MARIJUANA, 1M CCPD 1
9 03/31/2016 OEBERG, BENJAMIN G
8 03/31/2016 DEMAND FOR JURY TRIAL
7 03/31/2016 REQUEST FOR COPY OF INFORMATION
6 03/31/2016 WRITTEN PLEA NOT GUILTY
5 03/31/2018 NOTICE OF DISCOVERY
4 03/31/2016 NOTICE OF APPEARANCE BENJAMIN DEBERG 1
3 03/31/2016 COPY OF BOND 000150 #885447263 BRADS BB ° 4
2 03/30/2016 BONDOUT: 000156 1

an 1 033012016 COMPLAINT POSSESSION OF MARIJUANA 2

 

 

 

 

 

   

 

 

[court Events

[Sentences ep _
[F Financia Summary | |

 

 

 

 

 

i Reopen History

 

 

** Pursuadal to Florida Suntutes and Floride Rules of Court Provedure. records that have been designated as expunged. seated or confidential may nol be available thcough this service, For additional information on specific recneds pleage
eomtacl the Clerk of Court,

https://www.civitelflorida.com/ocrs/app/caseinformation.xhtml?query=MasgE9vBoY5fti... 4/16/2021
Case 8:21-cv-00555-SDM-CPT Document 20-2 Filed 04/22/21 Page 3 of 4 PagelD 129

PASCO COUNTY COMPLAINT AFFIDAVIT

[I Pso FLO 510000

C1 pc Pp Fro s10100

‘L] NPR PD FLO 510200

(1 ZPD FLO 610300

C1 PR PD FLO 510400
(1 FHP FLO 279000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OBTS NUMBER * a FELONY coorp, | SHIFT SECTOR — SEC. Tw, TRNO, AGENCY REPORT NUMBER
. = m0. GIL INF. 12 46-012171
EST curck Teds eetonr 2. MSR, L_] &. okoniANcE Liz. VOR, D1 aor ine, AGENCY ARREST NUMBER,
amy [Ey atrarncretony LJ 4. ISD. TRAFFIC. | 9, OTHER [Ey sproaeie cause [x] ADULT CT JUVENILE .

2 NOTICE TO APPEAR |] MANDATORY APPEARANCE * JuvENLe | HESMESLEOR L_} carina SUMMONS REVIEWED BY ASSISTANT STATE ATTORNEY
& LJ] ONLY ONE [] sokmannarory APPEARANCE | WoNs ARREST REE Cl SNcron: = | warrant] uv. pickup x pate
\ LOGATION OF ARREST (CLUDE NAME OF BUSINGSS) LOCATION OF OFFENSE (GUSINESS NAME, ADDRESS) .
8 3810 HEADSAIL 3810 HEADSAIL DR, NEW PORT RICHEY, FL

DATE OF ARREST TIME OF ARREST BOOKING DATE BOOKING TIME JAIL DATE JAIL TIME WEAPON SEIZED WEAPON TYPE FP, 3S. 5. Notifled ¥ oO N

03/29/2016 | 10:47 ’ “tbl Cs jo NOT-APPLIGABLE | Cw. E]rideny (] Handicap

JAIL NUMBER. SPN NUMBER FOLEUMBER boc NUMBER Fe NUMBER ‘

Wous [sane 1" | : Domesteelaeg Cl DN
NAME(LAST, FIRST, MIDOLE) a , Convicled Sexual Cy DON
JONES, ROBERT ARTHUR, it JONES, ROBERT ARTHUR I Predator / Offender
SAGE wm H- HISPANIC CODE DATE AGE HEIGHT WEIGHT Erg COLOR HAIR COLOR COMPLEMION | BUILD
rier Caen, Wor, 39 Peto" | 270 | Brown | BLACK | MED |HEAVY
SCARS, MARKS, TATTOOS, ENG, . . Le] :

ALCOHOL INFLUENCE ti
5 DRUG IRFLUENCE A A o
Cy | PngOAU ADDRESS (STREET € APTA) (ery) {eTATE] =P PHONE BES on ‘CODE
j CITY » 2. FLORIDA
f 3810 HEADSAIL, DR, NEW PORT RICHEY, FL_ 34652 (904) 881-0767 2CQUNTY, _'4.DUT DF STATE
Oo MAILING ADDRESS (STREET A APT} 5 qciTy} (STATE) ZP PHONE ADDRESS SOURGE .
: . . DEFENDANT fm
BUSINESS ADORESS (NAME & SEREEF} fam — . a (STATE} iP PHONE CCC ONT Oe
\ . 4 &
SELF EMPLOYED ' | JOR MESITILEY ie “AF
DRIVER'S LICENSE STATE (NUMBER SOCAL SEQURITY NUMBER INS HUMBER ~ PLAGE ‘OF BIRTH B = oad TIS oO. on
FL Le FRANKFURT, DE. nt 6 mm
GO-DEFENDANT NAME [LAST, FIRST, MOLE} . Rate SEX > i DATE OF- BIRTH AGE | mege TED se 3. Ft .
ue. : - coe 4. MIS) OR a
iw . ~ A 13 | - ig 5.4U Pad
CO-DEPENDANT NAME (LAST, FIRST, RUDDLE) RACE ¢ SEX |OATEOFERTH [AGE 3, FELONY Tey
' . : : lens E “es, 4.NI ANOR cfr!
. : j ° ee = “| Tl
[_] parent O OTHER NAME OF PARENT OR CUSTODIAN (LAST, FIRST, MIDDLE woe a RESIDENTINE FH . = us
[_| esa. cusTopian. f ” ‘ was 2 = = wo mn &
ry SS . r 4 pry we
wi (STREET, APT NUMBER) ' in 4 * SUSREONST ‘eo - “4 o
3 we 2 SS ep
s MOTIFIEO BY {NAME} []OATE *- 4. Me JUVENILE. DISPOSITION © ‘4 GODE
3 . yo J ~ |e HANDLED PROGESREL ¥ wTHEl & fubwen OVER TO HAS / GYF 4
a oa * “DEPT: AN {GOURTY JAIL),
RELEASED TO (NAME) - . RELATIONSHIP . 7 , DATE ae
3 4 * f . at
CHARGE DESCHIFTION a Be 4 te cmb "TataTuTE VIOLATION IWMER” [Ncce 7 it ONS Uf
MARUUANA- POSSESS 20 GRAMS ORLESS ‘. m _[693.13. 6B PMARIM 13 - Lh
‘8, SELL R. SMUGGLE, K, OSPENSE BL MANUPAGTURE 3 zi OTHER, ae "TaNOUNT 5 BARBI URA; HOHMALLUGINOGEN =P. Eee! us WN |CODe
NA B.BUY, G, GEEIVER DISTRIBUTE, PRODUCE? i * -C COCAINE M. MARI MARLUANA 2. OTHER
9 P.POSSESS T.TRAFFIO §=ELUSE CULTIVATE . 7 A AMPHETAMINE, €. REROIN MH
Sh | CHARGE DESCRIPTION : ae ee Ogee" . STATUTE VODATION HOVER \“" 1B
© | CHILD NEGLECT, NO/MINOR INJURY Me [827.0320 3806 TH
2 me R. SMUGGLE K. DISPENSES MANUFACTURE 2. OTHER De AMOUNT > | FYFE B. "3 H,HALLUGINGGEN =P. PARAL HERNALIAS ¥ unepown GODE

NAIA DB. DELIVER, BTR BUTE ‘PROOUCES . NL yo: an t R.NEA, 1G. COCAINE M, MARLIUANA

P, POSSESS: t TRAFFIC E.USE .? . GUETIVATE #é, A.AMPHETAMINE — &. HERGIN* 6, OPIUM / DER 5. EyNTHETe WN

REQUEST FOR INVESTIGATIVE costs RECOVERY THE UNDERSIGNED CERTIFIED AND SWEARS THAT HE / SHE HAS JUST AND REASONABLE GROUNDS TO BELIEVE AND GOES BELIEVE
FSS 938, 27) THAT THE ABOVE-NAMED DEFENDANT COMMITTED THE. FOLLOWING VIOLATIGN OF LAW:
8 CJIS # 2855 ON THE DAY OF 20 AT an. Ops
# of Investigative hrs. 2 52.00 __. - " -
of Inves' - xX 26 = 52.00 7
8 —e——e aoa — vr SPECIFICALLY INCLUDE FACTS CONSTITUTING CAUSE FOR ARREST.
o| . :
7 }
& On 03/29/2016 detectives exécuted a search warrant at the residence of the defendant,
fi Robert Jones III, Part of the warrant stated Robert ~ 8 curtilage and vehicle were subject to the |
<
Blwarrant. A search of Robert”s vehicle. revealed a green leafy substance hidden under the dash
3 matt. The substance was found on the driver side (of the vehicle where Robert was standing upon
S contacting him. .
8 A field presumptive test of the substance tested positive for marijuana and weighed. I
* * * * Continued * * *
P.C, EXISTS FOR CHARGE(S) JUDGE'S SIGNATURE DATE

| AGREE TO APPEAR AT THE TIME AND PLAGE DESIGNATED WHEN I AM NOTIFIED TO ANSWER THE OFFENSE GHARGED OR TO PAY THE FINE BUBSGRIGED, | UNDERSTAND THAT SHOULD! WILLFULLY FAIL TO
‘ APPEAR BEFORE THE COURT AS REQUIRED ONCE | AM NOTIFIED, THAT | MAY BE HELD IN CONTEMPT OF COURT AND A WARRANT FOR MY ARREST SHALL S§ ISSUED. IF CITED FOR A CIMIL INFRACTION, | AGREE
2 [1a APPEAR BEFORE THE COUNTY GOURT-OR COMPLY WITH THE REQUIREMENTS FOR PAYING THE FINE AND MEETING ANY OTHER SPECIFIED CONDITIONS AS INDICATED ON THE BACK SIDE OF THIS AFFIDAVIT,
8 SIGMATURE OF DEFENDANT / JUVENILE AND PARENT OR CUSTODIAN OATE

je —

parasol HOLD FOR OTHER AGENCY VERIFIED BY RIGHT THUMB DATE VOTIM NOTIFIED BOND ¥ ARGE

WARMING WAME: ves] NO

) Japul G @.SURELY 5. CERT. E E
z HOLD FOR FIRST APPEARANCE y LAR “4, BAIL I 9. OTHER,

DONOT BOND OUT -REASON; 2..G45H OND .

F UNDER PENALTIGS OF PERJURY, | DECLARE THAT I HAVE READ THE E RETURMADLE COURT OATE™ RETURNABLE COURT TIME Dan.
(6 | FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, R Cen,
= " ; | RELEASE ATE RELEASE TIME Dam
@ 3 Thea
RELEASING OFFICER, f PAGE, PAGE

NAME (PRINTED) Gy a “ 4 \or} 2

 

 

 

PSG 301725 (Rev. 10/11)

CLERK OF COURT
Case 8:21-cv-00555-SDM-CPT Document 20-2 Filed 04/22/21 Page 4 of 4 PagelD 130

Pasco Sheriff's Office __ COMPLAINT AFFIDAVIT CONTINUATION SHEET

PAGE__2. of ___2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

DEFENDANT AGENCY REPORT NO,
JONES, ROBERT ARTHUR II 16-012171
CHARGE DESCRUPTION ; Ors. Deve STATUTE VICLATION NUMBER NCIC # CQUAT CASE
IH ORD.
BSE KONPENSE) -MMANOFACTURE Z.OTHER [CODE AMOUNT THEE B.BANDTURATE ALAALLUGINGGEN P, PARAPHERNALIA TU. UNHGWe¥ [*
, NIA B.BUY tLDELWER DISTRIBUTE PRODUCE J MUA, &, COCAINE: MM MARLIUANA, EQUIPMENT
P.PGSSESS: T, TRAFFIC USE GULTIVATE A, AMPHETAMINE = E, HERGIN 0, OPIUM DERIV 8, SYNTHETIC.
CHARGE DESCRIPTION - es. C] cu penoeees NCIC # COURT CASE #
Ondo. wl
3, SELL R. SMUGGLE K, DISPENSED M. MANUFACTURE 2,0THER | SOOE AMOUNT TYPE B.BARBITURATE H.HALLWCINOGEN =6P, PARAPHERNALIA? $3, UNKNOWN [cond
NA 6. BUY 0. DELIVER, DISTRIBUTE PRODUCE! * NL NIA , COCAINE MA. MARIUANA, EQUIPMENT 2, OTHER
P. POSSESS T. TRAFFIC E,USE CULTIVATE A, AMPHETAMINE = E. HEROIN 0. OPIUM DERIY 5. SYNTHETIC
questioned Robert post Miranda regarding the marijuana end he claimed it was not his. Robert
was asked why someone would place marijuana in hie vehicle and he could not provide a logical ©
explanation.
Upon entering the residence to serve the warrant there was an overwhelming amell of
marijuana. A search of Robert”™s room also revealed a green leafy substance which field tested
positive for marijuana. There was also marijuana found within the freezer in the kitchen of the
residence in access of all subjects within the residence. Roberta so, lives
within the residence with clear access to the marijuana. ==> had mari-juana
within his bedroom and is aixteen years of age. nn.
ae
*y yd 2
Due to marijuana being found in Robert s vehicle in his ‘gondtructive’ possession I placed
him under arrest for possession of marijuana. Bue to Robert: | having marijuana throughout his
5 residence including in his juvenile sons posseséion I “charged ‘him with’ chid neglect, Robert wags
F transported to the Land 0” Lakea Detention Center’ without’ incident. cae *
3 yw .
Zz wo 4
45 2 ‘
0 % Fs my é
8 F
= fey
w hoy
E Ae | we
* . a . * 1
.
* * * End * * *
WW] UNDER PENALTIES OF PERJURY, | DEGLARE THAT | HAVE READ THE FOREGOING
z (DOCUMENT) ANO THAT THE FAGTS STATEO iN IT ARE TRUE. TO THE BEST OF MY
s KNOWLEDGE AND BELIEF,
al xX aia
z
= —
3 Z bey thy ae Sn LSE
_.NAME (PRINTED) CIS

 

 

 

 

 

CLERK OF COURT
PSO 3-0035E (Rev. 10/11).
